                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA
THOMAS E. LIBERTI,                                :
                       Plaintiff                  :    CIVIL ACTION NO. 3:16-1504
          v.                                      :        (JUDGE MANNION)
NANCY A. BERRYHILL,                               :
Acting Commissioner
of Social Security                                :
                       Defendant                  :
                                            ORDER
          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
          (1)          the report of Judge Cohn, (Doc. 16), is ADOPTED IN ITS
                       ENTIRETY;
          (2)          the plaintiff’s complaint appealing the final decision of the
                       Commissioner denying his claims for DIB and SSI benefits,
                       (Doc. 1), is DENIED;
          (3)          th decision of the Commissioner is AFFIRMED; and
          (4)          the Clerk of Court is directed to CLOSE THIS CASE.



                                                  s/ Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge

Date: April 10, 2019
16-1504-01-ORDER.wpd
